The court incorporates by reference in this paragraph and adopts as the findings
and orders of this court the document set forth below. This document was signed
electronically on July 16, 2020, which may be different from its entry on the record.



                                                    ENTERED UNDER ADMINISTRATIVE
IT IS SO ORDERED.
                                                    ORDER NO. 02-10: JOSIAH C. SELL,
                                                    CLERK OF BANKRUPTCY COURT
                                                    BY: ____________________________
                                                         /s/ Nikita Brown Speed
Dated: July 16, 2020                                    Deputy Clerk




                           UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION
  In re: Robert Franklin Travis Jr          )         Case No. 20-11614-aih
         XXX-XX-2719                        )         Chapter 13 Proceedings
         Debtor(s)                          )         Judge Arthur I. Harris

     AMENDED ORDER DIRECTING EMPLOYER TO MAKE DEDUCTIONS FROM
       DEBTOR-EMPLOYEE’S WAGES, COMBINED WITH RELATED ORDERS
  To: FORD MOTOR COMPANY,

     The above named Debtor has filed bankruptcy under Chapter 13 of the Bankruptcy Code.
  As a result, all of the Debtor’s future earnings are under the exclusive jurisdiction of this Court.
  Based on the Debtor’s filings, the Debtor’s employer is:

      Employer's Name: FORD MOTOR COMPANY
      Address:         PAYROLL SERVICE - IWO DEPT
                       1 AMERICAN ROAD WHQ 727-E2
      City/State/Zip:  DEARBORN, MI 48126
      Phone:           (313)322-3000
      In accordance with the relevant provisions of the Debtor’s proposed plan,
     IT IS, THEREFORE, ORDERED, under 11 U.S.C. § 1325(c) and § 1326, that the Debtor’s
  employer immediately deduct $2,252.00 per month and the same amount each month thereafter
  from the Debtor’s wages, salary, commissions, and all other earnings or income and promptly
  forward the amounts deducted to the Chapter 13 Trustee until further order of this Court. The
  Chapter 13 Trustee’s name and payment address are:



20-11614-aih      Doc 19     FILED 07/16/20       ENTERED 07/16/20 14:41:06             Page 1 of 2
                          Lauren A. Helbling, Chapter 13 Trustee
                                      P.O. Box 593
                                 Memphis, TN 38101-0593
                 Include the case number shown above with all payments

     IT IS FURTHER ORDERED, under 11 U.S.C. § 362(a), that the EMPLOYER SHOULD
 CEASE ALL FURTHER DEDUCTIONS FOR GARNISHMENT, WAGE ASSIGNMENTS, OR
 CREDIT UNIONS unless specifically authorized by this Court or until this Order is modified
 or vacated; however, deductions for child support ordered by the Common Pleas Court or
 Domestic Relations Court may continue.
     IT IS FURTHER ORDERED that if the Debtor’s employment terminates during the term
 of the bankruptcy plan, the employer is to notify the Chapter 13 Trustee.
By submitting this form the Trustee certifies that this form is identical in all respects to the
official form.
Submitted by:
/s/ Lauren A. Helbling
LAUREN A. HELBLING (#0038934)
Chapter 13 Trustee
200 Public Square, Suite 3860
Cleveland, OH 44114-2321
Phone (216) 621-4268 Fax (216) 621-4806
Ch13trustee@ch13cleve.com

Revised October 1, 2017

                                     SERVICE LIST
Lauren A. Helbling, Chapter 13 Trustee
(served via ECF)

Office of the U.S. Trustee
(served via ECF)

WILLIAM J BALENA, Attorney for Debtor(s)
(served via ECF)

Robert Franklin Travis Jr, Debtor(s)
1130 HUNTING HOLLOW
GRAFTON, OH 44044


FORD MOTOR COMPANY, Employer
PAYROLL SERVICE - IWO DEPT
1 AMERICAN ROAD WHQ 727-E2
DEARBORN, MI 48126
                                               ###



20-11614-aih     Doc 19      FILED 07/16/20       ENTERED 07/16/20 14:41:06            Page 2 of 2
